Citation Nr: 1114986	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  06-00 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to service connection for head injury and spinal cord injury, to include as secondary to service-connected anxiety reaction with tension headaches and post-traumatic stress disorder (psychiatric disability).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from December 1966 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In September 2007, the Veteran testified before the undersigned Veterans Law Judge at a central office hearing in Washington, DC.  A transcript of this hearing has been made part of the claims file.

In February 2008, the Board remanded this matter for additional development and adjudication.  This having been completed, the case has been returned to the Board for further review. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C. VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board unfortunately finds that this matter must again be remanded for additional development.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this regard, the Board notes that the Veteran's claims file contains several references indicating that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  Where VA has actual notice of the existence of records held by SSA which may be relevant to a pending claim, VA has a duty to assist by requesting those records from Social Security Administration.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  In this case, there is no indication that these records have been requested or obtained from SSA. Therefore, on remand, any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained.  38 C.F.R. § 3.159; see also 38 C.F.R. § 3.159(c)(2).

Prior to readjudicating the Veteran's claim upon remand, the RO should associate with the Veteran's claims file any additional records of the Veteran's treatment for his claimed disability that the Veteran may identify.  Here, the Board notes that the Veteran has been treated at the Dublin VA Medical Center.  Records from this facility dated since March 2008 should be associated with the Veteran's claims file.

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b- c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disability.  This should specifically include treatment records from the Dublin VA Medical Center dated since March 2008.

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2.  The RO should request, directly from the SSA, complete copies of any disability determination(s) it has made concerning the Veteran, as well as copies of the medical records that served as the basis for any such decision(s).  All attempts to fulfill this development must be documented in the claims file.  If the search for any such records yields negative results, that fact should be clearly noted, with the AOJ either documenting for the file that such records do not exist or that further efforts to obtain them would be futile, and the Veteran should be informed in writing.

3.  After completion of the foregoing and undertaking any further development deemed warranted by the record, the RO should again review the Veteran's claim.  If a determination remains adverse to the Veteran, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


